DETAILED ACTION
This office action is in response to applicant’s amendments filed on 05/14/2021.
Currently claims 1-8, 10-19 and 21 are pending in the application.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 11-16 and 21 directed to nonelected method claims without traverse which are considered part of a distinct invention. Thus the withdrawn claims 11-16 and 21 are hereby cancelled. 
Independent claim 1 is allowable. As such, claims 4-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-7 require all the limitations of the allowable claim 1.
Claim 1 is amended as follows (amendments are provided as underlined or bold as applicable):
Claim 1 (Currently amended) An organic luminescent substrate, comprising: 
a first organic luminescent field effect transistor, comprising a first gate electrode, a first electrode, a second electrode, and a first active luminescent layer and 

wherein one of the first organic luminescent field effect transistor and the second organic luminescent field effect transistor is an N-type transistor and the other one is a P- type transistor;
the first gate electrode is coupled to the second gate electrode,
the first electrode and the second electrode each have a comb shape comprising a comb tooth portion; 
an orthographic projection of the comb tooth portion of the first electrode on a plane where the first gate electrode is and 
an orthographic projection of the comb tooth portion of the second electrode on the plane where the first gate electrode is, are alternately disposed; and 
the third electrode and the fourth electrode each have a comb shape comprising a comb tooth portion; 
an orthographic projection of the comb tooth portion of the third electrode on a plane where the second gate electrode is and 
an orthographic projection of the comb tooth portion of the fourth electrode on the plane where the second gate electrode is, are alternately disposed.


Allowable Subject Matter
In light of applicant’s amendments filed on 05/14/2021, 
Claims 1-8, 10 and 17-19 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2006/0103290 A1 to Suh teaches, an organic luminescent substrate, comprising: 
a first organic luminescent field effect transistor (110; Fig. 1; [0032]; i.e. first organic light emitting transistor), comprising a first gate electrode (114; Fig. 1; [0032]; i.e. first gate electrode), a first electrode (111; Fig. 1; [0032]; i.e. first source electrode), a second electrode (112; Fig. 1; [0032]; i.e. first drain electrode), and a first active luminescent layer (113; Fig. 1; [0032]; i.e. first intermediate layer) and 
a second organic luminescent field effect transistor (120; Fig. 1; [0033]; i.e. second organic light emitting transistor), comprising a second gate electrode (124; Fig. 1; [0033]; i.e. second gate electrode), a third electrode (121; Fig. 1; [0033]; i.e. second source electrode), a fourth electrode (122; Fig. 1; [0033]; i.e. second drain electrode) and a second active luminescent layer (123; Fig. 1; [0033]; i.e. second intermediate layer); 

    PNG
    media_image1.png
    517
    818
    media_image1.png
    Greyscale

Furthermore, ‘Organic light emitting complimentary inverters’, Applied Physics Letters 96, 043304, pp. 043304-1 to 043304-3, 2010 to Namdas teaches, wherein one of the first organic luminescent field effect transistor (LEFET 1; Fig. 3b; page 043304-3; i.e. transistor 1) and the second organic luminescent field effect transistor (LEFET 2; Fig. 3b; page 043304-3; i.e. transistor 2) is an N-type transistor and the other one is a P- type transistor (Fig. 3b; page 043304-3); and
Note: Namdas teaches on page 043304-1 that the integration of organic p-type and n-type transistors in the same device architecture enables a complementary inverter (Fig. 3b) to be made. This approach simplifies the design and fabrication of logic circuits such as NOR, NAND, and ring oscillators. It consists of two components p- and n-type organic semiconductors. The light emitting complementary inverter (LECI) consists of two integrated LEFETs. This device combines the emission properties of a LEFET with the electrical 

    PNG
    media_image2.png
    713
    604
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2007/0187665 A1 to Tada teaches, the first electrode (64) and the second electrode (65) each have a comb shape comprising a comb tooth portion (641 and 651) (Fig. 10; [0106]);

Note: Tada teaches comb shape electrodes for a standalone LEFET device, not for a conjugate device where two (one n-type and the other p-type) LEFET transistors have their gates coupled to each other.

    PNG
    media_image3.png
    551
    503
    media_image3.png
    Greyscale

However, neither Suh nor any cited prior art, appear to explicitly disclose, in context, the first gate electrode is coupled to the second gate electrode;
the first electrode and the second electrode each have a comb shape comprising a comb tooth portion; 
an orthographic projection of the comb tooth portion of the first electrode on a plane where the first gate electrode is and 
an orthographic projection of the comb tooth portion of the second electrode on the plane where the first gate electrode is are alternately disposed; and 

an orthographic projection of the comb tooth portion of the third electrode on a plane where the second gate electrode is and 
an orthographic projection of the comb tooth portion of the fourth electrode on the plane where the second gate electrode is are alternately disposed.
Specifically, the aforementioned ‘the first gate electrode is coupled to the second gate electrode;
the first electrode and the second electrode each have a comb shape comprising a comb tooth portion; 
an orthographic projection of the comb tooth portion of the first electrode on a plane where the first gate electrode is and 
an orthographic projection of the comb tooth portion of the second electrode on the plane where the first gate electrode is are alternately disposed; and 
the third electrode and the fourth electrode each have a comb shape comprising a comb tooth portion, 
an orthographic projection of the comb tooth portion of the third electrode on a plane where the second gate electrode is and 
an orthographic projection of the comb tooth portion of the fourth electrode on the plane where the second gate electrode is are alternately disposed,’ is material to the inventive concept of the application at 
Dependent claims 2-8, 10 and 17-19 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-8, 10 and 17-19 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/30/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812